Kaman Corporation Bloomfield, CT 06002 (860) 243-7100 NEWS KAMAN REPORTS 2 SALES INCREASE 16.1%, EARNINGS OF $0.24 PER DILUTED SHARE IMPACTED BY $7.8 MILLON NON-CASH GOODWILL IMPAIRMENT CHARGE BLOOMFIELD, Connecticut (July 31, 2008) – Kaman Corp. (NASDAQ GS:KAMN) today reported financial results for the second quarter and six-month period ended June 27, 2008. For the second quarter of 2008, the company reported net earnings from continuing operations of $6.1 million, or $0.24 per share diluted, compared to net earnings from continuing operations of $9.0 million, or $0.36 per share diluted, in the second quarter of 2007. The company’s results for the second quarter of 2008 include a non-cash charge of $7.8 million related to goodwill impairment at the company’s Aerostructures Wichita facility.The results for the second quarter of 2007 included pretax charges of $2.4 million related to the company’s Australia helicopter program.Net sales from continuing operations for the second quarter of 2008 were $316.3 million, an increase of 16.1% over $272.4 million in the second quarter of 2007. For the first half of 2008, net earnings from continuing operations decreased to $15.0 million, or $0.59 per share diluted, compared to net earnings from continuing operations of $18.1 million, or $0.73 per share diluted in the year ago period.First half results include the goodwill impairment charge of $7.8 million, which is not deductible for tax purposes.Net sales from continuing operations for the 2008 six-month period were $602.1 million, an increase of 11.7% over $538.9 million in the first half of last year.Results for the 2007 first half include pretax charges of $4.9 million related to the company’s Australia helicopter program. The company also announced that the Fuzing segment was renamed Kaman Precision Products to better represent the diversity of its capabilities, effective on July 8th. Neal J.
